Citation Nr: 0411609	
Decision Date: 05/04/04    Archive Date: 05/14/04

DOCKET NO.  03-11 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an extension of educational assistance under 
the terms and conditions of Chapter 30, Title 38 United 
States Code.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel

INTRODUCTION

It is recognized that the veteran served on active duty from 
December 1972 to September 1991.

The issue on appeal arose from a Department of Veterans 
Affairs (VA) Regional Office (RO) rating decision.  

In September 2003 the veteran attended a hearing at the RO 
before the undersigned Veterans Law Judge of the Board of 
Veterans Appeals (Board).  The hearing transcript is on file.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center 
(VBA) AMC.  The law requires that all claims that are 
remanded by the Board or by the CAVC for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs (or VBA AMC) to 
provide expeditious handling of all cases that have been 
remanded by the Board and the CAVC.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03. 

The CAVC has held that section 5103(a), as amended by the 
VCAA of 2000 and § 3.159(b), as recently amended, require VA 
to inform a claimant of which evidence VA will provide and 
which evidence claimant is to provide, and remanding where VA 
failed to do so.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2003).  See also Veterans Benefits Act of 
2003, P.L. 108- 183, § 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C. §  ____) (permits VA to 
adjudicate a claim within a year of receipt.)  This provision 
is retroactive to November 9, 2000, the effective date of the 
VCAA.

The current record is limited to a temporary claims file.  
The VBA AMC should obtain the veteran's claims file and 
Chapter 31 vocational rehabilitation or education folder, if 
established, for appellate consideration.  

The current record shows that the veteran was denied 
entitlement to further Chapter 30 benefits because he 
exceeded the maximum authorized 48 months of educational 
assistance.  

The veteran apparently used a total of 59 months and eleven 
days of education benefits under the following programs; 
Vietnam Era program (Chapter 34)-one month and zero days; 
Montgomery GI Bill-Active Duty Educational Program (Chapter 
30)-32 months and one day and Vocational Rehabilitation and 
Employment Program (Chapter 31)-26 months and 10 days.  

During the course of the appeal the veteran essentially 
raised the issue of entitlement to an extension of 
educational assistance under the terms and conditions of 
Chapter 31, Title 38, United States Code based on serious 
employment handicap due to service-connected disabilities 
which is inextricably intertwined with the issue on appeal 
and should be formally adjudicated prior to appellate 
consideration.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).  The veteran submitted medical statements in support 
of his claim.  The veteran reports that he is rated 100 
percent disabled with several disabilities including heart 
disease and diabetes.  He notes that he was hospitalized and 
on an extended period of recuperation with heart problems 
which precluded him from using his educational benefits.  

The record appears to show that the veteran switched from 
Chapter 31 to Chapter 30 benefits. 

Under the law, a person is limited in the total amount of VA 
educational benefits they may receive under two or more 
programs.  The aggregate period for which any person may 
receive assistance under 38 U.S.C. Chapters 30, 32, 34, 35 
and 36 and the former Chapter 33 may not exceed 48 months (or 
the part-time equivalent).  
38 C.F.R. § 21.4020.

38 U.S.C.A. § 3695 and 38 C.F.R. §§ 21.78, 21.4020 permit VA 
to grant vocational rehabilitation benefits under chapter 31 
in excess of the basic 48-month period of entitlement under 
certain circumstances.  Additional Chapter 31 services may be 
provided beyond the 48 months if, in pertinent part: (1) the 
veteran previously completed training for a suitable 
occupation, but the veteran's service-connected 
disability(ies) has worsened to the point that the veteran is 
unable to perform the duties of the occupation for which 
training had been provided and a period of training in the 
same field or a different field is required; (2) the 
occupation in which the veteran previously completed training 
was found to be unsuitable because of the veteran's abilities 
and employment handicap; (3) the veteran previously used 
education benefit entitlement under other programs 
administered by VA, and the additional period of assistance 
which the veteran needs to become employable will result in 
more than 48 months being used under all VA education 
programs, under these conditions the number of months 
necessary to complete the program may be authorized under 
Chapter 31, provided that the length of the extension will 
not result in authorization of more than 48 months under 
Chapter 31 alone; (4) a veteran in an approved Chapter 31 
program has elected payment of benefits at the Chapter 30 
educational assistance rate.  The 48 month limitation may be 
exceeded only for reasons citied un subsections (i) and (ii); 
(5) the assistance to be provided in excess of 48 months 
consists only of a period of employment assistance; (c) the 
duration of a rehabilitation program for a veteran with a 
serious employment handicap may be extended beyond 48 months 
under Chapter 31 for the number of months necessary to 
complete a rehabilitation program under certain conditions.  
38 U.S.C.A. 
§ 3695; 38 C.F.R. §§ 21.78, 21.4020.

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the VBA AMC for the following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. 
§ 5103), and any other applicable legal 
precedent.  Such notice should 
specifically apprise the veteran of the 
evidence and information necessary to 
substantiate his claims and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information regarding the 
issues of entitlement to an extension of 
educational assistance under the terms 
and conditions of Chapter 30, Title 38 
United States Code and entitlement to an 
extension of educational assistance under 
the terms and conditions of Chapter 31, 
Title 38, United States Code based on 
serious employment handicap due to 
service-connected disabilities.  
38 U.S.C.A. § 5103(a) and (b) (West 
2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  A record of his 
notification must be incorporated into 
the claims file.

The VBA AMC should then conduct any 
necessary development brought about by 
the veteran's response. 

3.  If applicable, if the VBA AMC is 
unable to obtain any of the relevant 
records sought, it shall notify the 
veteran that it has been unable to obtain 
such records by identifying the specific 
records not obtained, explaining the 
efforts used to obtain those records, and 
describing any further action to be taken 
with respect to the claim.  VCAA, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A(b)(2) 

4.  VBA AMC should obtain the veterans 
claims file and Chapter 31 vocational 
rehabilitation or education folder, if 
established, for appellate consideration.  

5.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the VBA AMC should 
formally adjudicate the intertwined issue 
of entitlement to an extension of 
educational assistance under the terms 
and conditions of Chapter 31, Title 38, 
United States Code based on serious 
employment handicap due to service-
connected disabilities and entitlement to 
an extension of educational assistance 
under the terms and conditions of Chapter 
30, Title 38 United States Code.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertaining to the issue currently on 
appeal.  

A reasonable period of time for a response should be 
afforded.  Thereafter, the veteran's complete claims file 
with all pertinent education folder(s) should be returned to 
the Board for further appellate review, if otherwise in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
appellant until he is notified by the VBA AMC.




		
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).





